,__W
ill ii zime

UNITED STATES D|STR|CT COUFlT
LAS CFiUCES, NEWMEX|CO

MAR 6 1 2019 541
FOR THE DISTRICT OF NEW MEXICO .
/ ar

/,,,.

IN THE UNITED STATES DISTRICT COURT

UNITED STATES OF AMERICA,
Plaintiff,
vs. Cr. No. 16-4290 KG
IGNACIO SALCIDO, JR.,
Defendant.
MEMORANDUM OPINION AND ORDER

Tliis matter comes before the Court upon Defendant Ignacio Salcido’s request that Jeffrey
Lahann no longer represent him in this matter, including at the February 28, 2019, sentencing
hearing, due to issues in communication As background, the Court notes that this hearing was
originally set in October 2017. (Doc. 66). On September 5, 2018, the Court found Mr. Salcido
competent to stand trial. (Doc. 129).

The Court has appointed four attorneys to Mr. Salcido, and each attorney is competent
The number of attorneys appointed in this case is highly unusual, though the Court has
endeavored to ensure Mr. Salcido have representation More important than the number of
attorneys appointed thus far, the Court construes Mr. Salcido's conduct as his clear unwillingness
to accept representation

The Court has also received twenty~eight letters directly from Mr. Salcido, prepared
without counsel, and it appears counsel was not copied. (Docs. 93, 98, 103, 105, ll4, 122, 1257
130, 133-35, 137, l4l, 143, 146, 150-153, 158, 163, 165-171). Mr. Salcido has continued to
send letters to the Court in violation of the Court's order to communicate with the Court only

through his attomey. Moreover, Mr. Salcido's statements, both in his letters and his outbursts in

open court unreasonably complaining of his counsel, whoever he happened to be, further clearly
indicate Mr. Salcido’s unwillingness to accept representation

In addition, the Court remains persuaded that Mr. Salcido is competent as required by
law. Though Mr. Salcido’s written and verbal statements may be somewhat rambling, he
communicates intelligently and coherently, and, based on my observations of Mr. Salcido in
open court, he remains competent

The Court acknowledges that “[t]he Sixth Amendment guarantees the right to counsel
during all ‘critical stages of the prosecution,’ and that this right is applicable during sentencing
hearings.” Unitea’ States v. Veras, 51 F.3d 1365, 1369 (7th Cir.l995) (citations omitted).
Nonetheless, criminal defendants do not have a right to appointed counsel of their choice. Yohey
v. Collz`ns, 985 F.2d 222, 228 (5tli Cir.l993) (emphasis added).

This Court is guided by the Seventh Circuit, which has explained that a defendant can

waive the right to counsel as follows:

A defendant can waive his right to counsel through conduct as well as words. Because
representation by counsel and self-representation are mutually exclusive entitlements, the
assertion of one right constitutes a de facto waiver of the other.

Additionally, we held in Um`ted States v. lrorere, 228 F.3d 8l 6, 826 (7th
Cir.2000), that a defendant may waive the right to counsel through his own
“contumacious conduct.” There, we upheld the district court's refusal to appoint counsel
for the defendant's sentencing hearing because the defendant had already frustrated four
of the court's attempts to provide counsel for him. See id. at 827. The facts of lrorere are
strikingly similar to those of Traeger's case. Traeger went through three lawyers, firing
them for questionable reasons In the process, he managed to delay his sentencing for
almost 2 years. We review the district court's refusal to appoint counsel for abuse of
discretion and will not reverse unless the failure to do so would result in fundamental
unfairness impinging on due process riglits. See id. Under these circumstances, the
district judge did not even come close to abusing his discretion in refusing to appoint a
fourth lawyer to represent Traeger.

Um'ted States v. Traeger, 289 F.3d 46l, 475 (7th Cir. 2002) (citations omitted).

At the sentencing hearing, the Court determined that Mr. Lahann be allowed to withdraw
as counsel for Mr. Salcido due to communication issues. .The Court also determined that Mr.
Salcido Waived his right to another appointed counsel, In making that determination, the Court
finds that Mr. Salcido:

l. attempted to represent himself, for example, through a multitude of letters to the

Court, while he had appointed counsel; and

2. caused considerable delay in this case by going through four competent lawyers,

rejecting them for “questionable reasons,” and, in doing so, delaying the sentencing

hearing well over a year.
In other words, Mr. Salcido de facto waived his right to appointed counsel by engaging in self-
representation and through his own “contumacious conduct” waived the right to appointed
counsel

Having waived the right to appointed counsel, Mr. Salcido had two options for
proceeding: retaining counsel or self-representation First, Mr. Salcido made it clear at the
sentencing hearing that he did not intend to retain counsel Even if he did intend to retain
counsel, “[i]n the Sixth Amendment context, ‘last minute requests’ to retain new counsel are not
only ‘disfavored,’ but also routinely denied. . . .” Unz'ted States v. sz`th, 839 F.3d 456, 458 (5th
Cir. 2016) (citations omitted). l

Second, “[w]here a defendant has established a practice of hiring and firing attorneys
with little or no apparent reason but at the same time is adamant that the defendant cannot
proceed with the appointed counsel,” it is proper “to order the defendant to proceed pro se” and

“to order the appointed counsel to remain as a backup” or stand by counsel. 9 Fed. Proc., L. Ed.

§ 22:676 (Feb. 2019 update). Following this procedure, the Court ordered Mr. Salcido to
proceed pro se and that Mr. Lahann remain at the sentencing hearing as stand by counsel

IT IS SO ORDERED.

OJ:§-z ,,3,¢2°.,

UNITED STATES DISTRICT JUDGE

 

